                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         TRAJHAN A. LONG,
                                  10                                                        Case No. 19-cv-01847-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER DISMISSING CASE
                                  12
Northern District of California
 United States District Court




                                         CONTRA COSTA COUNTY PUBLIC
                                  13     DEFENDERS OFFICE, et al.,
                                  14                    Defendants.

                                  15          On April 5, 2019, pro se plaintiff Trajhan Long filed a complaint and motion to proceed in

                                  16   forma pauperis (“IFP”). The Magistrate Judge assigned to the case granted the IFP application but

                                  17   issued a Report and Recommendation advising dismissal of the complaint pursuant to 28 U.S.C. §

                                  18   1915(e)(2)(B). That Report and Recommendation was adopted on May 29, 2019. The case was

                                  19   dismissed without prejudice, and Long was given leave to file an amended complaint by July 1,

                                  20   2019. Because that deadline has long passed and Long has not filed an amended complaint, the

                                  21   case is dismissed with prejudice. The Clerk is hereby instructed to close the case.

                                  22

                                  23   IT IS SO ORDERED.

                                  24

                                  25   Dated: September 16, 2019

                                  26                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  27                                                   United States District Judge

                                  28
